 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 JASON E. CARR,                                      Case No.: 2:19-cv-01549-APG-EJY

 4           Plaintiff                                Order Dismissing Case as Duplicative

 5 v.

 6 PROGRESS RAIL SERVICES and
   EASTRIDGE WORKFORCE SOLUTIONS,
 7
        Defendants
 8

 9         IT IS ORDERED that this case is DISMISSED as duplicative of Jason E. Carr v.

10 Progress Rail Services and Eastridge Workforce Solutions, 2:19-cv-01558-GMN-EJY. The

11 clerk of court is instructed to close this case.

12         DATED this 18th day of October, 2019.

13

14                                                    ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
